Citation Nr: 0325106	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
herpes.


REPRESENTATION

Veteran represented by:	Jeffrey Wood, Attorney


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to January 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision issued by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for herpes and assigned a noncompensable 
disability rating effective the date of the veteran's 
original claim.


REMAND

A review of the veteran's claims folder reveals that his last 
VA examination was in April 1999.  Moreover, the veteran 
reported recent exacerbation and submitted photos; however, 
the most recent VA medical records have not been obtained. 
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfilment of the statutory 
duty to assist requires that the most records be obtained and 
the veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
most recent VA treatment records from the 
Birmingham VAMC from December 2001 to 
present.

2.  After completion of #1, schedule the 
veteran for a VA skin examination by the 
appropriate specialist to determine the 
current nature and extent of his service-
connected herpes.  The examination should 
include a complete description, including 
measurements, of any current scars.

3.  The RO should then readjudicate this 
claim, including a determination whether 
or not a staged rating is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since January 2003, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including 
whether the veteran is entitled to a 
compensable disability rating under either 
the prior or revised criteria for 
evaluating scars.  An appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



